DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 5, 6, 11, 12 directed to an invention non-elected without traverse.  Accordingly, claims 5, 6, 11, 12 been cancelled.



Allowable Subject Matter
Claims 1-4, 7-10, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising:  wherein the first row line, the even-numbered row lines, and the odd-numbered row lines are stacked in the vertical direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Ikeda (USPGPUB DOCUMENT: 2014/0056055) discloses in Fig 6, see modified figure in office action,  a memory device, comprising: first to nth decks(rows of memory cells MC)[0115] respectively coupled to first to nth row lines(bit lines) which are stacked over a substrate(substrate)[0114] in a vertical direction perpendicular to a surface of the substrate(substrate)[0114], n being a positive integer;
a first connection structure(see item labelled ‘connection structure” for BL_e1) extending from the substrate(substrate)[0114] in the vertical direction to be coupled to the first row line(BL_e1);
even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) extending from the substrate(substrate)[0114] in the vertical direction and respectively coupled to ends of even-numbered row lines(BL_e0) among the second to nth row lines(bit lines); and
odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) extending from the
substrate(substrate)[0114] in the vertical direction and respectively coupled to ends of odd-numbered row lines(BL_e3) among the second to nth row lines(bit lines),
wherein the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) are spaced apart from the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) with the first row line(BL_e1) and the first connection structure(see item labelled ‘connection structure” for BL_e1) that are interposed between the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) and the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) (‘connection structure’ of BL_e1 is between ‘connection structure’ of BL_e0 and ‘connection structure’ of BL_e3) but does not disclose wherein the first row line, the even-numbered row lines, and the odd-numbered row lines are stacked in the vertical direction.  Therefore, it would not be obvious to make the memory device as claimed.

Claims 8-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising:  wherein the column lines are stacked in the vertical direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Ikeda (USPGPUB DOCUMENT: 2014/0056055) discloses in Fig 6, see modified figure in office action,  a memory device, comprising:
a substrate(substrate)[0114];
a plurality of decks(rows of memory cells MC)[0115] each including a plurality of memory cells and stacked over the substrate(substrate)[0114] in a vertical direction perpendicular to a surface of the substrate(substrate)[0114];
row lines(bit lines)[0115] coupled to the decks(rows of memory cells MC)[0115], respectively; and
column lines(please see lines labelled ‘column lines’) coupled to the decks(rows of memory cells MC)[0115] but does not disclose wherein the column lines are stacked in the vertical direction.  Therefore, it would not be obvious to make the memory device as claimed.

Claims 13-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising:  
first and second column lines coupled in common to the PMOS transistor, spaced apart from each other in the vertical direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Ikeda (USPGPUB DOCUMENT: 2014/0056055) discloses in Fig 6, see modified figure in office action,  a memory device, comprising: a substrate(substrate)[0114]; 
first to fourth row lines(see bit lines in Fig 6, see modified figure in office action, )[0115] spaced apart from each other in a vertical direction perpendicular to a surface of the substrate(substrate)[0114], and extending in parallel with each other;
first and second column lines(please see lines labelled ‘column lines’), spaced apart from each other in the vertical direction, and extending in a direction which crosses a direction in which the first to fourth row lines(bit lines 0-4) extend; 
a first memory cell(MC connected to BL-e1) coupled to the first row line(BL_e1) and the first column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled);
a second memory cell (MC connected to BL-e2) coupled to the second row line(BL_e2)  and the first column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled);
a third memory cell(MC connected to BL-e3)  coupled to the third row line(BL_e3)  and the second column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled); and
a fourth memory cell(MC connected to BL-e4)  coupled to the fourth row line(BL_e4)  and the second column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled), but does not disclose first and second column lines coupled in common to the PMOS transistor, spaced apart from each other in the vertical direction.  Therefore, it would not be obvious to make the memory device as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819